Citation Nr: 0519612	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD).  
The rating decision also reflects a denial of entitlement to 
a nonservice-connected pension.  When the veteran submitted 
her Notice of Disagreement, she expressed disagreement as to 
both issues; however, in November 2001, the veteran withdrew 
her appeal relating to the denial of nonservice connected 
pension.  

To establish jurisdiction over the remaining issue, the Board 
must first consider the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (2002).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue before the Board is whether new 
and material evidence has been received to reopen the claim 
for service connection for PTSD.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to reopen 
her claim for service connection for PTSD and to adjudicate 
the former claim on the merits; all reasonable development 
necessary for the disposition of the appeal of the claims 
addressed in this decision has been completed.
2.  By rating decision in March 2001, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for PTSD; the veteran did not 
perfect an appeal of that decision.

3.  The evidence received since the March 2001 rating 
decision pertinent to the claim for service connection for 
PTSD, to include additional service medical records, and the 
veteran's evidentiary assertions that the fracture of the 
right index finger and left ankle were the results of 
physical assaults, bear directly and substantially on the 
specific matter under consideration; this evidence is by 
itself or in combination with other evidence, so significant 
that it must be considered in order to finally decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 2001 RO decision denying 
service connection for post-traumatic stress disorder is new 
and material; accordingly, the claim for service connection 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).                 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen her claim 
for service connection for PTSD.  Accordingly, no further 
development is indicated with respect to her claim to reopen.  
Further development is warranted before the Board may proceed 
with its de novo appellate review.  This matter is addressed 
in the remand below.

Factual Background

At the time of the rating decision in March 2001 the record 
included copies of a separation examination, service 
personnel records, VA outpatient and inpatient records, 
private medical reports and records, an excerpt from the 
veteran's typewritten story, and lay statements.

The report of the veteran's separation physical examination 
show no findings, either normal or abnormal, with regard to 
psychiatric health.  The veteran endorsed nervous trouble of 
any sort, denied frequent trouble sleeping, loss of memory or 
amnesia, and periods of unconsciousness when she completed 
the Report of Medical History.  The examiner made no comment.  

Service personnel records show that while stationed at the 
Submarine Base at Pearl Harbor, the veteran was assigned a 
2.6 in evaluation of her professional performance "due to 
her lack of devotion to duty and the varying degree of 
enthusiasm in which she completes each task assigned."  The 
note also indicated she was prone to wander away from her 
work area and could not give a logical reason for her absence 
when she returned.  While stationed in San Diego the veteran 
received nonjudicial punishment in July and August 1975 for 
two specifications of unauthorized absence and one 
specification of failure to obey order or regulation. The 
veteran was administratively discharged for unfitness 
otherwise described as "substandard behavior which reflect 
discredit on the service or adversely affects members 
performance of duty."

VA outpatient records dated from October 1978 to January 1979 
and January 1996 to April 2001 indicate ongoing treatment for 
psychiatric complaints with varying diagnoses, including 
antisocial personality and acute psychophysiological 
musculoskeletal disorder, depression, cyclothymic disorder, 
dysthymia with anxious features, anxiety disorder NOS, major 
depression, personality disorder NOS w/ cluster B traits, 
PTSD with active depressive and anxiety sx (symptoms), and 
borderline personality disorder.  In December 2000, the PTSD 
scale for DSM IV and several other evaluative tests, 
including Davidson Self-Rating PTSD Scale were administered 
to the veteran.  In January 2001 she was approved to 
participate in a study entitled "Treatment of Depression in 
Patients with PTSD."

Private treatment records and reports, including those from 
Family Practice Associates and the Vet Center reflect ongoing 
depression and mood swings in 1998 and 1999, and ongoing 
individual and group therapy from 2000-2001 for PTSD and mood 
disorder secondary to multiple life traumas.  A letter from 
the Vet Center dated in October 2000 asserts that the 
veteran's behaviors, such as frequently missing work, 
changing jobs, overuse of alcohol, and anger problems are 
consistent with behaviors of sexual assault victims.

The report of the VA compensation and pension psychiatric 
examination in January 2001 reflects Axis I diagnoses 
including major depressive disorder, recurrent and PTSD, 
following the examiner's review of claims file, extensive 
history, and mental status examination.  The examiner 
commented that he was unable to find any behavior markers, 
which would indicate the veteran suffered personal trauma in 
the service because of the paucity of records available.  In 
spite of this, examiner stated in all likelihood, the veteran 
was traumatized in some way in the service, but also before 
she entered AD and after she left.

The veteran's typewritten story begins with her childhood and 
recounts a pre-service rape, sexual harassment by her 
recruiter, and a number of sexual relationships with senior 
officers or personnel while stationed at Pearl Harbor 
Submarine Base.

Lay statements submitted in February 2001 by M.A. ( a friend 
of the veteran), the veteran's mother, and the veteran's 
father, all indicate the authors noticed marked changes in 
the veteran's outlook and behavior after she began her duty 
in Hawaii.  The lay statements assert that the veteran was 
"vivacious and outgoing" and positive as she grew up and 
before leaving for Hawaii.  All three statements indicate 
that the veteran became depressed and withdrawn, and began 
drinking excessively while she was stationed in Hawaii.  They 
also assert that she avoided talking about her experiences in 
Hawaii.

Since the March 2001 rating decision, the RO has associated 
the following additional evidence with the file relating to 
the service connection claim for PTSD:
additional service medical records, VA outpatient records 
from 2001 to 2004, and a favorable Social Security 
Administration determination of disability with supporting 
medical records.

Additional service medical records received after the last 
final denial of service connection for PTSD show that the 
veteran sustained a fracture to her right index finger 
November 1974.  The records show that the veteran reported to 
the clinician that she slammed a door on her finger.  The 
veteran made a handwritten annotation to the treatment 
records, indicating that one of the men she was forced to 
date broke her finger, threatened her and told her to say 
nothing.  The record also reflects a history of incurring a 
fracture to the left ankle earlier in 1974.  The veteran 
annotated the record, indicating that the officer she was 
forced to date broke her ankle and told her she would be 
killed if she told how it really happened.  The treatment 
notes also show that the veteran reported taking Valium 
occasionally.
The veteran separated from service in August 1975.

VA outpatient records show the veteran had a 1-day admission 
in July 1979 with a final diagnosis of depressive neurosis, 
chronic severe, history of alcoholism IV drug use.  Notes 
also show the veteran underwent group therapy in 1979.  Notes 
in August 1979 state that the veteran had difficulty talking 
to people, especially men.  Notes from September reveal that 
she was frightened that men will take advantage of her in a 
sexual relationship; she was unable to be more specific.  
Notes from October indicate the veteran " shows continuing 
anxiety in her relationships with men.  When with men, she 
tends to withdraw or to talk and behave in a rapid fashion 
which tends to preclude advances from men."

Treatment notes from Montrose Psychotherapy P.C. show an Axis 
I diagnosis of schizoaffective disorder depressive type with 
paranoid features; PTSD, chronic with agoraphobic & 
depressive compulsive features in April 2001.

Treatment notes from Montgomery Hermann Hospital System and 
R.S., M.D. show no pertinent findings. 

LAW AND REGULATIONS

The veteran filed her claim to reopen service connection for 
PTSD in June 2001.  Accordingly, the version of  38 C.F.R. 
§ 3.156 in effect prior to August 29, 2001, applies to the 
veteran's claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, as amended at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  The exceptions to this 
presumption are where the evidentiary assertion is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2004).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  However, if it is determined that a veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, such as in this case, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In March 2002, 38 C.F.R. § 3.304(f), which sets forth the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault.  The new provision of 38 C.F.R. § 
3.304(f)(3)(2004) codifies the development procedures for 
PTSD secondary to personal assault previously found in the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999).  The Board finds that the March 2002 regulatory 
change is favorable to the veteran, as it provides the basis 
for establishing evidence of in-service personal assault from 
sources other than the veteran's service records.  The 
veteran was advised of these changes in the September 2002 
statement of the case.

The revised regulation at 38 C.F.R. § 3.304(f)(3) (2004) now 
provides that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor and such evidence include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The regulation 
specifically provides that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

ANALYSIS

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy" and it is not contended 
otherwise.   Hence, her lay testimony alone is not enough to 
establish the occurrence of the alleged stressor of personal 
assault.  However, as stated earlier, the evidence received 
in a claim to reopen based on new and material evidence is 
presumed credible unless the evidentiary assertion is 
inherently incredible or when the facts asserted are beyond 
the competence of the person making the assertion.  King, 
supra; Duran, supra.  The evidence received in this matter 
indicates the veteran sustained fractures to her right finger 
and to her left ankle, which she now maintains, were 
inflicted by her abusers.  These evidentiary assertions are 
not inherently incredible; rather, they appear consistent 
with allegations of physical abuse as alleged.  These 
assertions are particularly relevant in light of the VA 
examiner's comment that he was unable to find behavior 
markers that would indicate that the veteran suffered 
personal trauma because of the paucity of records available, 
and his additional comment that in all likelihood the veteran 
was traumatized in some way in service.  Consequently, the 
Board finds that new and material evidence has been received, 
to include service medical records, and there is a duty to 
further develop the claim, to include obtaining an 
examination that includes a competent opinion addressing 
whether there are behavior markers that would indicate that 
the veteran suffered personal trauma.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for post-traumatic stress 
disorder; the appeal is granted to this extent only.


REMAND

A review of the record indicates that additional service 
medical records have been associated with the file since the 
VA examination in January 2001 that demonstrate trauma to the 
veteran's right finger and left ankle, which she alleges were 
the results of physical assaults.  "The duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation will be a 
fully informed one."  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board is of the opinion that a VA psychiatric 
examination is needed to evaluate the complete record and 
render an opinion on the medical etiology of the veteran's 
PTSD.  Id; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

1.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination for the purpose of 
determining whether she has PTSD linked 
to service.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination. The 
following documents should be excerpted 
from the file and presented to the 
examiner along with a copy of the remand: 
copies of all service medical records, 
including those submitted by the veteran; 
the veteran's performance reports, 
including the note regarding the 2.6 in 
evaluation of her professional 
performance "due to her lack of devotion 
to duty and the varying degree of 
enthusiasm in which she completes each 
task assigned;" the two Article 15(s) 
and documents related to her 
administrative discharge from service; 
and the lay statements from M.A. ( a 
friend of the veteran), the veteran's 
mother, and the veteran's father.  

Following a review of the excerpted 
evidence, the relevant medical and 
psychiatric evidence in the claims file, 
obtaining a relevant history from the 
veteran, the mental status examination 
and any tests that are deemed necessary, 
the psychiatrist is asked to opine 
whether the veteran meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should state whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran 
demonstrated behavior changes in service 
that may constitute credible evidence of 
the stressors of sexual and physical 
assault.  If both responses are 
affirmative,  the examiner should opine 
whether the veteran's PTSD is causally 
linked to any of the described in-service 
stressor(s).
 
If the psychiatrist cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

2.  The appellant is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses the question 
of causation that is vital in this claim.  
38 C.F.R. § 3.655 (2004); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claim for service connection for post-
traumatic stress disorder.  In doing so, 
the RO should consider the additional 
service medical records received and make 
a determination as to whether its final 
decision that denied the appellant's 
original claim for service connection for 
PTSD should be reconsidered under 
38 C.F.R. § 3.156(c).  If the claim 
remains denied, the appellant and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


